Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 16/648436, filed on 18 March 2020 with a foreign priority date of 21 September 2018.  Claims 1-13, as preliminary amended, are currently pending and have been considered below.  

Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement filed 03/18/2020 and 03/03/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper Claim 13 recites “A non-transitory computer readable medium having a program recorded thereon for causing a computer to function as the secure reading apparatus according to any one of claims 1 to 5 or the secure writing apparatus according to any one of claims 7 to 11”, improper multiple dependencies.
Appropriate action is required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 1, 6, 13, and 7, 12, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “which receives a secret text sequence and a secret text of a read position as input,
wherein the secure reading apparatus comprising processing circuitry configured to:
repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector based on the secret text sequence is set as 
The limitation of receives a secret text sequence and a secret text of a read position as input … repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector based on the secret text sequence is set as an element until a number of elements of the new secret text sequence becomes one, is a process that, under its broadest reasonable interpretation, covers, Mathematical Concepts. That is, other than reciting “processing circuitry”, nothing in the claim element precludes the step from practically being performed as mathematical concepts. 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions of reading, outputting, generating a new secret text. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer, such as using a computer program to repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector based on the secret text sequence is set as an element until a number of elements of the new secret text sequence becomes one. Taking the elements both individually and as a combination, the computer components at each step of the management process perform purely generic computer functions. The claim as a whole does not amount to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with respect to integration of the abstract idea into a practical application, the additional element of using “processing circuitry” to perform both the comparing and determining steps amount to no more than mere instructions using a generic computer component which cannot provide an inventive concept.  The claim is not patent eligible.


Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

b.	Claims 1, 7, recites “a secret text sequence” and “a secret text’.  Claims 2 and 8 recites “a secret text sequence [ao] = ({ao[0]], [ao [1], ..., [ao[n-1]])” and “a secret text [x] The dependent clams 2 and 8 are unclear if they are the recited “a secret text sequence” and “a secret text” of independent claims 1 and 7.  IF so, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanov et al. (US 2014/0007250 A1, publish ate 01/02/2014).

Claims 1, 6, 13:
With respect to claims 1, 6, 13, Stefanov et al. discloses a secure reading apparatus/method/non-transitory computer readable medium having a program recorded thereon for causing computer to function as the secure reading apparatus
which receives a secret text sequence and a secret text of a read position as input (The goal of O-RAM is to completely hide the data access pattern (which blocks were read/written) from the server, 0068)(the client always performs a read and a write operation to the server upon every data request--with a dummy read operation in case of a cache hit, 0009) (ReadPartition(p,u), 0102) (ReadPartition operation for reading the block, 0157, Figure 5), and outputs an element at the read position of the secret text sequence (Every time a read or write operation is performed on a block, the block is re-assigned to a partition (or slot) selected independently at random from all P partitions (or slots), 0094),
wherein the secure reading apparatus comprising processing circuitry configured to:
repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector based on the secret text sequence is set as an element until a number of elements of the new secret text sequence becomes one (the client wishes to transfer 2k blocks b:=(b.sub.1, b.sub.2, .  . . , b.sub.2k).  Let S[1, 2, .  . . , 2k] denote the offsets of the real blocks, let b.sub.S denote the vector of real blocks, 0270); and
output the new secret text sequence having the number of elements of one as the element at the read position (WritePartition(p,u,data), 0103) (A shuffling operation 116 is shown with blocks being received 118 for shuffling, and blocks being output 120 after shuffling into shuffling buffer 112', 0163).

Claim 2:
With respect to claim 2, Stefanov et al. discloses wherein n and k are set as integers equal to or greater than 2, and j is set as each integer equal to or greater than 1 and equal to or less than k (Each slot can store 0, 1, or multiple blocks.  Each cache slot will have a constant number of data blocks in expectation, while the total number of data blocks in all cache slots will be bounded by O(P) with high probability, 0084),
the secure reading apparatus receives a secret text sequence [ao] = ({ao[0]], [ao [1], ..., [ao[n-1]]) having a size n and a secret text [x] of a read position x as input, and 
outputs a secret text [ao[x]] which is an x-th element of the secret text sequence [ao]
(The goal of O-RAM is to completely hide the data access pattern (which blocks were read/written) from the server, 0068)(the client always performs a read and a write operation to the server upon every data request--with a dummy read operation in case of a cache hit, 0009) (ReadPartition(p,u), 0102) (ReadPartition operation for reading the block, 0157, Figure 5), the processing circuitry creates a secret text vector [vj] using the secret text [x] for each integer j, (the client wishes to transfer 2k blocks b:=(b.sub.1, b.sub.2, .  . . , b.sub.2k).  Let S[1, 2, .  . . , 2k] denote the offsets of the real blocks, let b.sub.S denote the vector of real blocks, 0270);
creates a secret text sequence [aj] using a secret text sequence [aj-1] and a secret text vector [vj] for each integer j, and outputs a secret text sequence [ak] having the number of elements of one as the secret text [ao[x]] which is an x-th element of the secret text sequence [ao] (WritePartition(p,u,data), 0103) (A shuffling operation 116 is shown with blocks being received 118 for shuffling, and blocks being output 120 after shuffling into shuffling buffer 112', 0163).

Claim 3:
With respect to claim 3, Stefanov et al. discloses wherein m1, m2, .... Mk are set as natural numbers satisfying n < m1, x m2... x Mk (L number of levels, for = 0, 1 … L-1, Figure 5), nj is set as an integer defined with the following formula, and i is set as each integer equal to or greater than 0 and less than nj:
nj = [n/m1xm2x…xmj], and
the processing circuitry creates the secret text sequence [aj] in which an inner product of a secret text vector [b;,i] created using the secret text sequence [aj-1] for each integer i and the secret text vector [vj] is set as an i-th element. (Each partition consists of L = log 2 ( N ) + 1 = 1 2 log 2 N + 1 ##EQU00006## levels, indexed by 0 , 1 , , 1 2 log 2 N ##EQU00007, 00149)

Claim 4:
With respect to claim 4, Stefanov et al. discloses wherein the processing circuitry creates the secret text vector [vj] having a size mj in which an xj mod mj-th element is one and other elements are zero while xj is set as an integer defined with the following formula for each integer j:
xj=[x/m1xm2x…xmj-1], and  creates the secret text vector [bj, i] in which [bj,i] = ([aj-1[mji+0]], [aj-1[mji+1]], … [aj-1[mji+mj-1]]), and when ^ >= |aj-1|, [aj-i[^]] = 0 for each integer 1 (Let seq.sub.0 and seq.sub.1 denote two data access sequences of the same length and with the same timing:  seq.sub.0:=[(blockid.sub.1,t.sub.1),(blockid.sub.2,t.sub.2), .  . . 
,(blockid.sub.m,t.sub.m)] seq.sub.1:=[(blockid'.sub.1,t.sub.1),(blockid'.sub.2,t.sub.2), .  . . 
,(blockid'.sub.m,t.sub.m)], 0307)  (Pr [ b ' = b ] – ½] <= negl(^), 0309).

Claims 7, 12, 13:
With respect to claims 7, 12, 13, Stefanov et al. discloses a secure writing apparatus/method/non-transitory computer readable medium having a program recorded thereon for causing computer to function as the secure writing apparatus which receives a secret text sequence, a secret text of a write address, and a secret text of a value to be written as input, and adds the value to an element at the write address of the secret text sequence (WritePartition(p,u,data), 0103) (A shuffling operation 116 is shown with blocks being received 118 for shuffling, and blocks being output 120 after shuffling into shuffling buffer 112', 0163),
wherein the secure writing apparatus comprising processing circuitry configured to add an inner product of a vector expressing the write address and a vector expressing the value to be written to the secret text sequence (the client wishes to transfer 2k blocks b:=(b.sub.1, b.sub.2, .  . . , b.sub.2k).  Let S[1, 2, .  . . , 2k] denote the offsets of the real blocks, let b.sub.S denote the vector of real blocks, 0270).

Claim 8:
With respect to claim 8, Stefanov et al. discloses wherein n and m are set as integers equal to or greater than 2, i is set as each integer equal to or greater than 0 and less than m, and j is set as each integer equal to or greater than 0 and less than n (Each slot can store 0, 1, or multiple blocks.  Each cache slot will have a constant number of data blocks in expectation, while the total number of data blocks in all cache slots will be bounded by O(P) with high probability, 0084),
the secure writing apparatus receives a secret text sequence [ao] = ({ao[0]], [ao [1], ..., [ao[n-1]]) having a size n, a secret text [x;] of a write address x; and a secret text [yi] of a value to be written y; as input, and adds the value yi to a secret text [a[xi]] which is an xi-th element of the secret text sequence [a] for each integer i, 
(events:=[(addr.sub.1,.tau..sub.1),(addr.sub.2,.tau..sub.2), … ,(addr.sub.c,.tau..sub.c)] (1) where each addr.sub.i denotes a requested physical address on the server storage, 0300),
the processing circuitry creates a secret text vector [wi] which expresses a write address xi of the value yi for each integer I,. selects an element from the secret text vector [wi] and create secret text vectors [ui] and [vi] for each integer j, and
adds an inner product of the secret text vector [uj] and the secret text vector [vj] for each integer j to the secret text [a[j]] which is a j-th element of the secret text sequence [a].
(WritePartition(p,u,data), 0103) (A shuffling operation 116 is shown with blocks being received 118 for shuffling, and blocks being output 120 after shuffling into shuffling buffer 112', 0163).

Claim 9:
With respect to claim 9, Stefanov et al. discloses wherein the processing circuitry concatenates secret text vectors [p;] and [q;] in which, when n2^1+^2 = xi, pi[^1]qi[^2] becomes [y;] and otherwise becomes zero, to create the secret text vector [w;| while n1 and n2 are set as natural numbers satisfying n1n2 >= n (L number of levels, for = 0, 1 … L-1, Figure 5), and
creates the secret text vectors [uj] and [vj] as in the following formula:
[uj[i]] = [pi[^1]],
[vj[i]] = [qi[^2]]
where i is set as each integer equal to or greater than 0 and less than m, j is set as each integer equal to or greater than 0 and less than n, and ^1 and ^2 are set as in the following formula: 
^1 = [J/n2],^2 = jmod n2. (Let seq.sub.0 and seq.sub.1 denote two data access sequences of the same length and with the same timing:  seq.sub.0:=[(blockid.sub.1,t.sub.1),(blockid.sub.2,t.sub.2), .  . . 
,(blockid.sub.m,t.sub.m)] seq.sub.1:=[(blockid'.sub.1,t.sub.1),(blockid'.sub.2,t.sub.2), .  . . 
,(blockid'.sub.m,t.sub.m)], 0307)  (Pr [ b ' = b ] – ½] <= negl(^), 0309).

Claim 10:
With respect to claim 10, Stefanov et al. discloses wherein the secret text vector [pi] is a secret text vector having a size n1 in which an element of
[pi[[xi/n2]]] is one and other elements are zero, and
the secret text vector [qi] is a secret text vector having a size n2 in which an element of 
[qi[xi mod n2]]
is [yi], and other elements are zero (the client wishes to transfer 2k blocks b:=(b.sub.1, b.sub.2, .  . . , b.sub.2k).  Let S[1, 2, .  . . , 2k] denote the offsets of the real blocks, let b.sub.S denote the vector of real blocks, 0270).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/           Examiner, Art Unit 2433       

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433